Benedict, J.
In the absence of evidence showing the existence at the place of executing a commission to take testimony of a customary rate of charges for services rendered by the commissioner in executing the commission, or for like services, I am of the opinion that proof of the fact that the sum actually paid the commissioner is a reasonable sum to pay for like work at the place of payment will warrant the allowance of the item as a disbursement properly made to secure the execution of the commission. If the decision in the case of Sedgwick v. Grinnell, 10 Ben. 6, was intended to apply to a case where there is no proof of the existence at the place of executing the commission of a customary rate of charges for like services, I am unable to agree with it. In this case the proof is, in my opinion, sufficient to justify the allowance of $130.25 as a proper disbursement to secure the execution of the commission.